 I) t'SI()NS )F1 NA IO)NAI. LAI()R RIT.A IO)NS OARI)Gulf Coast Steel, Inc. anld ,lewellyn Evans. Case10-CA 12919July 7, 1980SUPI' EMENTAL DECISION ANDORDER13Y CIAIRNMAN FANNIN(; ANI) MI:-NMIFRSJI-NKINS ANI) 1 RUITSI)AI I1On June 12, 1978., the National Labor RelationsBoard issued its Decision and Order' in the above-entitled proceeding in which it directed, inter alia,that Respondent Gulf Coast Steel, Inc., its officers,agents, successors, and assigns, offer reinstatementto and make whole employee l.lewellyn Evans forloss of pay suffered by reason of Respondent's dis-crimination against him. On May 31, 1979, theUnited States Court of Appeals for the Fifth Cir-cuit entered its judgment2enforcing in full the re-instatement and backpay provisions of the Board'sOrder. A controversy having arisen over theamount of backpay due under the terms of theOrder, as enforced by the court, the Regional Di-rector for Region 10, on January 10, 1980, issuedand duly served on Respondent a backpay specifi-cation and notice of hearing, alleging the amountof backpay due under the Board's Order and noti-fying Respondent that it should file a timelyanswer complying with the Board's Rules and Reg-ulations, Series 8, as amended.Respondent failed to file an answer to the back-pay specification. Counsel for the General Counselsubsequently informed Respondent of the require-ment to file an answer and of the General Coun-sel's intention to submit the matter directly to theBoard if Respondent did not file an answer. OnApril 28, 1980, counsel for the General Counselfiled directly with the Board a Motion for Sum-mary Judgment. Respondent filed no response tothe motion. On May 12, 1980, the Board issued anorder transferring the proceeding to the Board andNotice To Show Cause why the General Counsel'smotion should not be granted. Respondent did notfile a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:' 2. Nl.RH 8312 (;,l/ (oust .St, /,( .N 1. R. B, ).kct No 78 2420), cntg 21tNlRB 831 ( NIo78250 NLRB No. 67Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions, Series 8, as amended, provides, in pertinentpart, as follows:(a) ... The respondent shall, within 15 daysfrom the service of the specification, if any,file an answer thereto ....(c) .If the respondent fails to file anyanswer to the specification within the timeprescribed by this section, the Board may,either with or without taking evidence in sup-port of the allegations of the specification andwithout notice to the respondent, find thespecification to be true and enter such order asmay be appropriate....The backpay specification, issued and served onRespondent on or about January 11, 1980, specifi-cally states that Respondent shall, within 15 daysfrom the date of the specification, file with the Re-gional Director for Region 10 an answer to thespecification and that, if the answer fails to denythe allegations of the specification in the mannerrequired under the Board's Rules and Regulationsand the failure to do so is not adequately explained,such allegations shall be deemed to be admitted tobe true and Respondent shall be precluded from in-troducting any evidence controverting them.Respondent has failed to respond to the NoticeTo Show Cause and, therefore, the allegations ofthe specification stand uncontroverted. As Re-spondent has not filed an answer to the specifica-tion nor offered any explanation for its failure todo so, the allegations of the specification with re-spect to its liability, in accordance with the rulesset forth above, arc deemed to be admitted as trueand are so found by the Board, without taking evi-dence in support of said allegations.Accordingly, on the basis of the allegations ofthe backpay specification, the Board finds the factsas set forth therein to be true, grants the GeneralCounsel's Motion for Summary Judgment, andconcludes the net backpay due Llewellyn Evans isas stated in the computations of the specificationand orders that payment thereof be made to em-ployee Evans.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby ordeis that the Respondent,Gulf Coast Steel, Inc., Atlanta, Georgia, its offi-cers, agents, successors, and assigns, shall make4S4 (GLF I: (£)ASI SI II[I,. INCwhole employee Llewellyn Evans by payment tohim of $2,998, plus interest to be computed in themanner specified in Florida Steel Corporation, 231NLRB 651 (1977), until payment of all backpaydue, less tax withholding required by Federal andstate lavs.